Citation Nr: 1202531	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO. 08-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for lumbar degenerative disk disease, currently rated 40 percent disabling. 

2. Entitlement to an increased evaluation for left ankle sprain, currently rated 10 percent disabling.

3. Entitlement to an increased evaluation for status post uvulopalatopharyngoplasty (surgical excision/resection of the uvula), currently rated noncompensably (zero percent) disabling. 

4. Entitlement to service connection for status post right leg popliteal to posterior tibial reversed saphenous vein graft bypass. 

5. Entitlement to service connection for status post left leg popliteal to posterior tibial reversed saphenous vein graft bypass.

6. Entitlement to service connection for a psychiatric disorder to include depression and PTSD. 

7. Entitlement to service connection for a cervical spine disorder as secondary to service-connected lumbar degenerative disk disease.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1982 to December 1997.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in pertinent part denying an increased evaluation for lumbosacral degenerative disk disease, rated 40 percent disabling; denying an increased evaluation for left ankle sprain, rated 10 percent disabling; denying an increased evaluation for status post uvulopalatopharyngoplasty, rated noncompensably disabling; and denying TDIU. The appeal also arise from a July 2008 RO decision denying service connection for PTSD and cervical spondylosis. 

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has accordingly broadened the Veteran's psychiatric disorder claim to reflect a claim for other psychiatric disability also indicated within clinical records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran in November 2007 submitted a statement informing that he had a pending claim for Social Security Administration (SSA) benefits. Based on the Veteran's age, this would likely be a claim for disability benefits. The medical records supporting any Social Security decisions are not of record. Under such circumstances, records underlying any SSA disability determination should be obtained, prior to Board adjudication. The Court has held that where SSA disability benefits have been granted, a remand to obtain SSA records is generally required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records"). The SSA records are potentially relevant to all the claims the subject of this appeal. 

As noted in the Introduction, supra, recent Court precedent requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD and depression, may be causally associated with service. 38 C.F.R. §§ 303, 3.304(f) (2011); Clemons. Remand is therefore in order for additional notice and development including a VA examination addressing any such etiology for any current psychiatric disability.

The Veteran has alleged multiple in-service stressors to support his PTSD claim in the course of claim development, including having been shot at or airplanes he was guarding being shot at while he was performing night guard duty in Germany; his witnessing an airplane crash at the Ramstein Air Base air show on August 28, 1988; his cutting orders for a family with whom he was friends for Pan Am Flight 103 that was blown up by terrorists over Lockerby, Scotland, on December 21, 1988; and his being assigned duties working to retrieve any body parts from that December 21, 1988 wreckage. 

The Veteran has contended that his claimed cervical spine disorder is secondary to his service-connected lumbar degenerative disk disease. Secondary service connection may be based on causation or aggravation. 38 C.F.R. § 3.310 (2011). The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 
The Veteran has been afforded a VA examination addressing causation between these conditions, with a May 2008 VA examiner opining that the Veteran's cervical spine disorder was caused by common degenerative processes of aging, and was not caused by or related to his service-connected lumbar degenerative disk disease. Unfortunately, this opinion omitted the question of aggravation, and hence incompletely addressed the medical questions underlying the secondary service connection claim. 38 C.F.R. § 3.310. An addendum opinion must be obtained addressing the question of aggravation.

The Veteran should also be afforded VA examinations addressing his claims for increased evaluations for lumbar degenerative disk disease, left ankle sprain, and status post uvulopalatopharyngoplasty. Four or more years have elapsed since these conditions were last evaluated for compensation purposes. The Veteran's expressed belief that the current ratings due not adequately reflect the current nature of his service-connected disabilities suggest that a contemporaneous evaluation of the claimed disabilities is warranted. VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment. See 38 C.F.R. § 3.159(c)(4) (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran's TDIU claim is intertwined with the service connection and increased rating claims the subject of present appeal and remand. Accordingly, adjudication of the TDIU claim must await development and readjudication of these claims. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, to include depression and PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf. Advise him of the bases of claim for PTSD, and those for psychiatric disorders other than PTSD. 

The letter should also address the other claims the subject of remand and the bases of these claims. In particular, secondary aggravation for the claimed cervical spine disorder by service-connected lumbar degenerative disk disease should be addressed as a potential basis of entitlement. 

Ask the Veteran to provide any additional evidence or information which may serve to corroborate his alleged stressors in support of his PTSD claim. Also ask the Veteran to supply specific details as to the alleged injury to the back and leg or legs in Japan which he believes may have resulted in his claimed status post right leg popliteal to posterior tibial reversed saphenous vein graft bypass or his status post left leg popliteal to posterior tibial reversed saphenous vein graft bypass, and ask him to provide any supporting rationale of which he may be aware and any supporting medical or other evidence which may support this basis of claim. Also ask the Veteran to supply any additional information or evidence supporting his other claims the subject of this remand. 

Also address the Veteran's claim for TDIU. Afford the Veteran opportunity to submit evidence or argument in furtherance of these claims. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated. 

3. Obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s).

4. The RO/AMC should conduct efforts to clarify the Veteran's alleged stressors that are potentially subject to corroboration as to the Veteran's activities or stationings or duties consistent with his stressor allegations. This should include requesting from the Veteran the names of any of the family members for whom he reportedly cut orders for Pan Am Flight 103, and his official duties at that time when he did so; obtaining the Veteran's complete service 201 file; seeking verification from official sources as to whether the Veteran was stationed at the Ramstein Air Base at the time of the air show crash on August 28, 1988; and seeking verification from any official military sources as to whether the Veteran was on any list of any military personnel who participated in efforts to retrieve body parts from the wreckage of Pan Am Flight 103 in Lockerby, Scotland. 

5. Thereafter, afford the Veteran an examination by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder. The RO/AMC should make a determination as to whether any alleged stressors are independently corroborated, and should provide this information as part of the instructions to the VA examiner. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note that this further examination is necessitated by expansion of the claim to include psychiatric disability other than PTSD, and to address questions of potential PTSD related to claimed stressors. Alleged stressors include having been shot at or airplanes he was guarding being shot at while he was performing night guard duty in Germany; his witnessing an airplane crash at the Ramstein Air Base air show on August 28, 1988; his cutting orders for a family with whom he was friends for Pan Am Flight 103 that was blown up by terrorists over Lockerby, Scotland, on December 21, 1988; and his being assigned duties working to retrieve any body parts from that wreckage. 

b. The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. 

Such credibility questions, questions of validity of psychological testing, and implications in terms of diagnosis and medical opinions addressing the Veteran's disabilities should be discussed in the examination report, as appropriate. Thus, the examiner should seek to differentiate symptoms attributable to different identified mental or personality conditions, and to avoid attributing symptoms to one disability which are best attributed to another, based on the examiner's medical expertise and careful review of all the evidence presented. The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran. For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

d. If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from July 1982 to December 1997. 

e. If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors. In so doing, the examiner should consider the Veteran's past history including as documented in the claims file and based on any lay assertions which have been independently corroborated. 

f. If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). 

g. The examiner should provide a complete explanation for his/her opinions. 

6. Also after completion of Remand instructions 1 through 4, return the claims file to the VA examiner who conducted the May 2008 VA examination for compensation purposes addressing the nature and etiology of the Veteran's claimed cervical spine condition. Ask the examiner to provide an addendum containing an opinion addressing the issue of secondary aggravation. The claims file together with a copy of this remand should be provided to the examiner for preparation of the requested addendum opinion. Ask the examiner to answer the following: 

The examiner should provide an opinion whether it is at least as likely as not that the Veteran's lumbar degenerative disk disease has aggravated (permanently increased in severity) his claimed cervical condition. The examiner must provide complete explanations (to allow an adjudicator to weigh the opinion against contrary medical evidence) for all conclusions drawn and all opinions expressed. 

7. Also after completion of Remand instructions 1 through 4, if warranted by the evidence presented, pursuant to 38 C.F.R. § 3.159(c)(4) (2011) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran should be afforded a VA examination addressing questions of etiology as related to service for the Veteran's claimed status post right leg popliteal to posterior tibial reversed saphenous vein graft bypass, and his status post left leg popliteal to posterior tibial reversed saphenous vein graft bypass. 

8. Also after completion of Remand instructions 1 through 4, afford the Veteran a new VA examination by an orthopedic spine specialist or spine surgeon, to address the nature and severity of his lumbar degenerative disc disease. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the Veteran's lumbar degenerative disc disease. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should also do the following:

a. The examiner should note that this examination is necessitated by the Veteran's contentions of greater disability than that reflected in his current disability rating, and by the passage of time following his last VA examination for compensation purposes addressing his low back disorder in August 2007. The examiner should review past examination records including that most recent VA examination for compensation purposes in August 2007. The examiner must review past examinations and treatment records as well as the balance of the claims file, including submitted statements. 

b. The examiner should address clinical evidence that may serve to support (or not support) findings of range of motion, any impairment associated with radiculopathy, and other issues of functional impairment associated with the low back as may be raised by the record, the Veteran's statements at the examination, or examination findings. This should include any impairment during intervals of exacerbation, as indicated by the facts found. The examiner should duly consider all evidence presented, and the credibility of such evidence (if so indicated). 

c. The examiner should address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

d. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability. The examiner should explicitly address the credibility of the Veteran's assertions about his low back disability and its symptoms. The examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning associated with his low back disorder are consistent or inconsistent with or are explained by or not explainable by objective findings. The examiner should explain any conclusions as to the actual level of impairment, and actual level of work or functional impairment due to the Veteran's low back disorder. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must explain why that is so. 

9. Also after completion of Remand instructions 1 through 4, afford the Veteran a new VA examination by an otolaryngologist, to address the nature and severity of his status post uvulopalatopharyngoplasty. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the Veteran's status post uvulopalatopharyngoplasty. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should also do the following:

a. The examiner should note that this examination is necessitated by the Veteran's contentions of disability associated with his status post uvulopalatopharyngoplasty, and by the passage of time since the Veteran was last evaluated for his status post uvulopalatopharyngoplasty. The examiner must review past examinations and treatment records as well as the balance of the claims file, including submitted statements. 

b. The examiner should address clinical evidence that may serve to support (or not support) findings of any disability associated with status post uvulopalatopharyngoplasty, and other issues of functional impairment associated with status post uvulopalatopharyngoplasty as may be raised by the record, the Veteran's statements at the examination, or examination findings. This should include any impairment during any intervals of exacerbation, as indicated by the facts found. The examiner should duly consider all evidence presented, and the credibility of such evidence (if so indicated). 

c. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability. The examiner should explicitly address the credibility of the Veteran's assertions about his status post uvulopalatopharyngoplasty and its symptoms. The examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning associated with his status post uvulopalatopharyngoplasty are consistent or inconsistent with or are explained by or not explainable by objective findings. The examiner should explain any conclusions as to the actual level of impairment, and actual level of work or functional impairment due to the Veteran's status post uvulopalatopharyngoplasty. 

d. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must explain why that is so. 

10. Also after completion of Remand instructions 1 through 4, afford the Veteran a new VA examination by a orthopedist, to address the nature and severity of his service-connected left ankle sprain. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the Veteran's left ankle sprain. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should also do the following:

a. The examiner should note that this examination is necessitated by the Veteran's contentions of greater disability than that reflected in his current disability rating, and by the passage of time following his last VA examination for compensation purposes addressing his left ankle sprain in August 2007. The examiner should review past examination records including that most recent VA examination for compensation purposes in August 2007. The examiner must review past examinations and treatment records as well as the balance of the claims file, including submitted statements. 

b. The examiner should address clinical evidence that may serve to support (or not support) findings of range of motion, any difficulties associated with weight bearing or ambulation, and any other issues of functional impairment associated with the left ankle sprain as may be raised by the record, the Veteran's statements at the examination, or examination findings. This should include any impairment during intervals of exacerbation, as indicated by the facts found. The examiner should duly consider all evidence presented, and the credibility of such evidence (if so indicated). 

c. The examiner should address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

d. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability. The examiner should explicitly address the credibility of the Veteran's assertions about his left ankle sprain and its symptoms. The examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning associated with his left ankle sprain are consistent or inconsistent with or are explained by or not explainable by objective findings. The examiner should explain any conclusions as to the actual level of impairment, and actual level of work or functional impairment due to the Veteran's left ankle sprain. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must explain why that is so. 

11. Thereafter, readjudicate all the remanded claims. These claims are to include the now-expanded claim for service connection for a psychiatric disorder, to include depression and PTSD. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


